Citation Nr: 1402235	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Stephen Bennett, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held before an Acting Veterans Law Judge at the RO in August 2011, and a transcript of the hearing is of record.

In March 2012, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the March 2012 decision with respect to the issue of service connection for tinnitus and remanded the matter to the Board.  The Court also noted that the Veteran expressly withdrew his hearing loss claim during the appeal, as indicated in his written appellate brief.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

In light of the Court's determination in the Memorandum Decision, the Board finds that remand is necessary.

First, the Court expressly directed the Board "to provide a medical examination that adequately considers etiology."  The Court found that the VA examination that the Board relied upon was inadequate.

Second, the Veteran requested an additional hearing before the Board.  In an October 2013 letter, the Veteran was notified that the Acting Veterans Law Judge who conducted the August 2011 hearing was no longer employed by the Board and offered him the opportunity for a new hearing.  In a November 2013 response, the Veteran requested a new hearing videoconference at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to determine the nature and etiology of his tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus manifested during or is otherwise related to service, including noise exposure therein.  In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

The examiner must be reminded of the following:  the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including ringing in the ears; the Veteran's service records show that he served as a weapons mechanic. An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above actions, the case should be reviewed by the RO on the basis of additional evidence.

4.  If the benefit sought is not granted, the RO must schedule the Veteran for a hearing with a Veterans Law Judge of the Board by videoconference at the local regional office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

